Citation Nr: 9912205	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for 
Raynaud's disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from February 1978 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

The case was previously before the Board in August 1997, when 
it was remanded for further development.  For the reasons set 
forth below, the Board is of the opinion that an additional 
remand is necessary.


REMAND

At the outset, the Board believes that the veteran has 
presented a well-grounded claim for an increased rating for 
her service-connected Raynaud's disease, within the meaning 
of 38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In March 1999, the veteran submitted an October 1998 private 
medical record directly to the Board for consideration with 
her claim.  This evidence has not previously been considered 
by the RO and no waiver of RO consideration has been 
submitted by the veteran.  The Board finds that the evidence 
submitted to the Board, which is a clinical report of 
treatment for Raynaud's disease, is pertinent to the 
veteran's claim, and it must be referred to the RO for 
consideration.  See 38 C.F.R. § 20.1304(c) (1998).  


The veteran submitted a letter with the October 1998 medical 
report which indicates that she is currently receiving 
treatment for Raynaud's syndrome.  Therefore, it is possible 
that there is additional medical evidence which has not been 
associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran to 
obtain the names and addresses and 
dates of treatment for all medical 
care providers who provided treatment 
for Raynaud's disease since her 
discharge from service.  After 
securing any necessary releases, the 
RO should obtain the copies of all 
treatment records referred to by the 
veteran that have not been previously 
obtained.  These records should then 
be associated with the claims file.

2. After a review of the additional 
evidence, the RO should undertake any 
development deemed necessary, and 
readjudicate the issue of entitlement 
to an increased rating for Raynaud's 
disease, taking into consideration all 
applicable law, VA regulations and 
Court decisions, including Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the claim is denied, the veteran and 
her representative should be furnished 
with a supplemental statement of the 
case and given an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




